NUMBER 13-19-00631-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI–EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                                MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Hinojosa
          Memorandum Opinion by Chief Justice Contreras

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas.1 MedData alleged that the judge of the MDL



        1 This case originated in trial court cause number C-2398-19-I in the 398th District Court of Hidalgo
County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron County,
Texas, for consolidated pretrial proceedings.
pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Rodrigo Almaguer, et

al.,2 however, more than ten days have passed since the motion to dismiss was filed and

appellees have not filed a response or other pleading in opposition to MedData’s motion.

See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),       available   at   http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.



        2  The appellees include: Rodrigo Almaguer, Jennifer Alvarado, Michael Bass, Flavio Chavez,
Criselda Cisneros, Maria Coronado, Maria Cruz, Velia Maya Cruz, Dora Deleon, Martha Deleon, Victoria
Estudillo, Eliza Garcia, Jorge Garcia, Jose V. Gonzalez, Jose Gonzalez Jr., Keemberly Gonzalez, Mariela
Gonzalez, Maria Gutierrez, Michelle Jacobo, David Luevano, Elsa Marroquin, Hermila Martinez, Leticia
Parra Martinez, Maria Martinez, Maria Isabel Martinez, Jesus Mora, Celia Morales, Horacio Morales, Juan
Nava, Bernard Nwaokeleme, Pedro Pagan, Jose Peralez, Gerardo Pruneda, Gerardo Pruneda, Juanita
Salas, Joanne Lynn Sanchez, Irma Solis, Elma Stanley, Ruben Tobar, Joe Michael Torres, Veronica
Torres, Norma Trevino, Bianca Vargas, Ruben Vargas, Jorge Vasquez, Guadalupe Veloz, Juan Veloz, Luz
Vilches, Ruben Villanueva, and Ludivina Villegas.

                                                  2
Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.



                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed the
5th day of March, 2020.




                                            3